As filed with the Securities and Exchange Commission on January 23, 2009 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form S-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 PENSECO FINANCIAL SERVICES CORPORATION (Exact name of registrant as specified in its charter) Pennsylvania 6022 23-2939222 (State or other jurisdiction of incorporation) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) 150
